817 So.2d 1080 (2002)
MANASSAS INVESTMENTS, INC., a dissolved Florida corporation; Youssef Zaitouni; and Zoox Investments, Inc., a Florida corporation, Appellants,
v.
Edward J.A. O'HANRAHAN, Jr., as Trustee of the O'Hanrahan Revocable Trust Agreement, Appellee.
No. 2D01-5466.
District Court of Appeal of Florida, Second District.
June 7, 2002.
Jesse L. Skipper of Jesse L. Skipper, P.A., St. Petersburg, for Appellants.
Douglas M. Buchwalter, Clearwater, for Appellee.
BLUE, Chief Judge.
Manassas Investments, Inc., Youssef Zaitouni, and Zoox Investments, Inc., appeal the order granting summary judgment in favor of the trustee of the O'Hanrahan Trust in a foreclosure action. Because the record contains disputed issues of material facts, including the movant's failure to address Manassas' affirmative defenses, we reverse and remand for further proceedings.
O'Hanrahan's affidavit in support of its motion for summary judgment averred default on three violations of the mortgage agreement: the transfer of the property, the nonpayment of 1999 personal property taxes, and the nonpayment of 1998 and 1999 real property taxes. Manassas' legally sufficient affirmative defenses were completely unrefuted. For the movant to prevail on a summary judgment motion, he or she must either factually refute the affirmative defenses or establish that they are legally insufficient. See Knight Energy Servs., Inc. v. Amoco Oil Co., 660 So.2d 786 (Fla. 4th DCA 1995). O'Hanrahan failed to do either.
Accordingly, we reverse the summary judgment of foreclosure and remand for further proceedings.
Reversed and remanded.
ALTENBERND and SILBERMAN, JJ., Concur.